Per Curiam.

The relationship between respondent and Abbey was not that of an attorney-client. As the board properly points out it was more of a business and personal relationship. In view of the fact that respondent’s conduct in no way involved any judicial proceedings and was outside an attorney-client relationship the court concurs with the board that the respondent did not violate DR 1-102(A)(5) or DR 9-102(B)(3).
This court further finds that respondent has violated DR 1-102(A)(3), (4) and (6).1 The actions of respondent in misappropriating funds from Abbey’s personal bank account constituted illegal conduct involving moral turpitude, dishonesty, fraud, deceit and misrepresentation, and were violative of DR 1-102(A)(3), (4) and (6). Conduct such as that of the respondent adversely reflects on his fitness to practice law in the state of Ohio.
Having found that respondent did violate DR 1-102(A)(3), (4) and (6), it is the judgment of this court that the respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Ford, Hoffman, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.
Ford, J., of the Eleventh Appellate District, sitting for W. Brown, J.
Hoffman, J., of the Fifth Appellate District, sitting for Sweeney, J.

 DR 1-102 reads in part:
“(A) A lawyer shall not:
{<* * 4c
“(3) engage in illegal conduct involving moral turpitude.
“(4) engage in conduct involving dishonesty, fraud, deceit, or misrepresentation.
<<4c 4c 4<
“(6) engage in any other conduct that adversely reflects on his fitness to practice law.”